DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 and 5-10 in the reply filed on 9/15/2021 is acknowledged.  The traversal is on the ground(s) that the reference of McLaughlin fails to teach each of the special technical features present among groups I, II and III, specifically the technical feature of the raised edge having a surface extending at least partly opposite the bulging surface.  This is not found persuasive because this claim language does not state that the surface of the raised edge is separated from the elastomeric block before compression, just that it has a surface opposite the bulging surface and the bulging surface during compression abuts the raised edge. McLaughlin illustrates that the raised edges of the separator plates are opposite the surface of the elastomeric blocks and are in contact with them. Additionally, as illustrated in the figure 3 of McLaughlin, the raised edges of the separator plates extend upward and the outward surfaces of the elastomeric materials extend in an upward and downward direction in order to confine the edges of the elastomeric materials in order to concentrate stresses put on those materials (Pg. 1, Paragraph [0006]). Therefore, the raised edges of McLaughlin are taught to have surfaces which are opposite the bulging surface of the elastomeric materials and abut those surfaces. As such, the examiner contends that McLaughlin teaches each of the special features common among groups I, II and III as described in the Requirement for Restriction/Election dated 7/19/2021.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2019 has been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “extends to an edge height which is smaller than the compressed height of the elastomeric block,” and the claim also recites “and is preferably smaller than the minimum height of the elastomeric block” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claim requires the limitations of “wherein the raised edge shows a first curvature parallel to the top surface and the bottom surface shows a second curvature perpendicular tot eh top surface and the bottom surface.” It is unclear as to what applicant is claiming such that the claim requires the bottom surface of the elastomeric block to be perpendicular to itself and a top surface of the same elastomeric block, which one of ordinary skill in the art would appreciate as being parallel to the top surface. Ultimately, it is unclear as to what claim 6 is attempting to structurally defined and no explanation is provided in applicant’s specification regarding these limitations. Therefore, the claim is rejected for failing to particularly point out and describe the claimed subject matter that is considered applicant’s invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US 2012/0001373).
Regarding claim 1, McLaughlin teaches a segmented elastomeric vibration mount assembly (“a layered support”) (Pg. 1, Paragraphs [0001] and [0018]). The mount assembly includes a plurality of elastomeric layers and a plurality of separator layers alternately stacked (“alternately comprising one or several elastomeric layer and one or several reinforcing layers”) (Pg. 1, Paragraph [0006]; Pg. 2, Paragraph [0021]). As discussed above, a plurality of separator layers are formed in an alternating fashion with the elastomeric layers and each of the separator plates may be formed from a material such as steel (“wherein at least a first reinforcing layer comprises a rigid top plate which abuts against the top surface of the elastomeric block and at least a second reinforcing layer comprises a rigid bottom plate which abuts against the bottom surface of the elastomeric block”) (Pg. 2, Paragraph [0022]). Each of the separator plates may be provided with a flange extending upward designed to confine the elastomeric layers (“wherein at least the top plate and/or the bottom plate are/is provided with a raised edge, wherein the raised edge has a surface extending at least partly opposite the bulging surface and wherein the bulging surface bulges out elastically”) (Pg. 1, Paragraph [0006]; Pg. 2, Paragraph [0024]; Fig. 3).
McLaughlin is silent with respect to the elastomeric materials bulging out due to compression between the top surface and the bottom surface and the resulting bulge due to the compression abutting the edge of the separator plate.

Regarding claim 2, McLaughlin teaches the mounts as discussed above with respect to claim 1. As illustrated in figure 3, the separator plates have patterned edges in order to confine the elastomeric materials such that the edges are curved upwards (“wherein the surface of the raised edge which extends opposite the bulging surface is concavely curved”) (PG. 1, Paragraph [0006]).
Regarding claim 3, McLaughlin teaches the mounts as discussed above with respect to claim 2. As illustrated in figure 3, the separator plates are provided with the curved pattern in order to confine the elastomeric materials and, as show, the pattern matches the elastomeric materials (Pg. 1, Paragraph [0006]). Furthermore, one of ordinary skill in the art would 
Regarding claim 5, McLaughlin teaches the mounts as discussed above with respect to claim 1. As illustrated in figure 3, the patterned edges have a height with is less than the elastomeric materials which they are used to confine (“wherein the raised edges extends to a height which is smaller than the compressed height of the elastomeric block”).
Regarding claim 7, McLaughlin teaches the mounts as discussed above with respect to claim 1.
McLaughlin is silent with respect to the elastomeric materials having a bulging surface that extends over the entire circumference of the elastomeric material.
However, as noted above, this property appears to be dependent on the materials for forming the elastomeric blocks. The elastomeric layers of McLaughlin are formed from an elastomeric material and as such would behave similarly to those of applicant’s invention such that applicant’s specification does not limit what the elastomeric material is (See Pg. 5, Lines 23-28). Applicant’s specification further defines the elastomeric blocks as being formed from a rubber material (Pg. 5, Lines 24-25) which is additionally taught by McLaughlin (Pg. 1, Paragraph [0006]). Therefore, one of ordinary skill in the art would appreciate that the elastomeric materials of McLaughlin would act in the same manner as those described by applicant’s invention such that they are formed from the same materials and both applicant’s invention and that of McLaughlin are direction towards vibration dampening systems, including the 
Regarding claim 8, McLaughlin teaches the mounts as discussed above with respect to claim 1. McLaughlin further teaches that the patterned edges may be placed on all of the edges of the separator plates in order to confine the elastomeric materials (“wherein the raised edge extends over the entire circumference of the elastomeric blocks, the top plate and the bottom plate”) (Pg. 1, Paragraph [0006]).
Regarding claim 9, McLaughlin teaches the mounts as discussed above with respect to claim 1. As discussed above, and illustrated in figure 3, there are multiple layers of alternating elastomeric materials and separator plates in the mounts of McLaughlin. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US 2012/0001373) as applied to claim 1 above, and further in view of Campbell (US 2005/0250749).
Regarding claim 10, McLaughlin teaches the mounts as discussed above with respect to claim 1. 
McLaughlin is silent with respect to the elastomeric materials being provided with a textile reinforcement.
Campbell teaches vibration isolation pads which include a layer of fiber mesh in order to provide thinner, more flexible and lower cost vibration pads which may be used in buildings and other architectural applications (Pg. 1, Paragraph [0002] and [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the elastomeric materials of McLaughlin such that they further include a fiber mesh in order to provide thinner, more flexible and lower cost vibration pads as taught by Campbell. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783